OFFICE OFTHEATrORNEY      GENERALOFTEXAS
                         AUSTIN




Bear   alrt                    Attention,
         EiQOtidII   i708t   Ud3&A   ., provides ES lollove~
          "The Federal aratlltuqions ergaaized
     hersun~sr,,their property, their franohlee~p,
     oagital, rsastisu bu~pluaes, and other
     fuudrr,rnd their hmm    shall be em@
     f%mi all taxation now or hareeftor~iiup~oaed
     b the Vnfted States QT by any State, Ter-
     r1torlal or looal taxing authorityt 8x-
     oept that tiy raal property an6 any tan&ble
     pereonal property of euah Federal ore&it
     union8 shall be subjeet to Federal, State,
     TbrritWial., and lOsal ta%cAion to the same
     extent as other similar proparty is taxwl
     INkthingherein oimq&m3   shall prevent .hcid-
     b&s in.any Feibra~ twadit union organized
     hertitiUerPrWbe      lnoluded in the valua-
     tion of the peraqna
                      9   propert of tbs owncira'
    'ox holders thereof in aese~81a& taxes &a-
    'posed by authority of the State 6~ politlaal
     aubdivfsian thereof in whhfah~
                                  the Bedaral
     oredft union is looatedl i?rovided  however,
     That the duty or butden 01 oollsot~n~ OX'
     enforoihg~~thepayment of+euah tax ahall not
     ba i~~posedupon my auoh Federal orsdit
     union snd the tax shall not ex&eed the rate
     of taxes imposed upon holdings in domabcio
     oredit unions. .A8smendea, ,Dear6, 1937,
     0. 3, E 4, 51 Stat.*

          K8 haoe expraseed the opinion that mortgages taken by
nationat banks are not aubjeot to th4 tax levied by the statute.
Opinion Xo, 0-W74r And, in tba daaa ol'Fadaral Land Rank vsb
~rosland, SfjlV.3. 374, 67 L, Ed. 703; the ?aqmme Ccurt of
ths Ensted Fltatesheld thdt the Federal land banks were not subject
to a 'stnilertax levied by thy Stat3 of frlabama.
Htmorabla Uherley Lookhart, Page 3


pilvatebsneiitsbn large partr Xo-o?~,etha   %a%-is expreee-
   ellowedto levy aertalnteml upon their propertiseb Sso-
t
Y on 1767 J&&S then a nts or the United States ror the per-
formnoo or oertalathf&P benerlolalto the Federal cm-em-
mat.   Ssotloa1768 exteadlr
                          to than osrtaln axemptfonsfrom
stste taxation. Doubtleasth6 aongrem relt that it we ar-
fordingan exeuaptlonrrm looal taxationin an equitablepro-
portion to   the   sdnlosu   e   eotad from ruoh oonoems   as agcnoies
or the UnitsdBfatear A# "pn the OWY of !mtiOnalbank6 and
,P&ral land bankswe think the aongressaoted wlthla It-8
powar in the enaotmentor Seotlon1767r we am rurtherof the
oplnlonthat the languageof that seotionforbibsthe levy ancl
oollsotlouof thle tax ea against organieatlona
                                             ionnedunder
the FederalOrodltUnion Aotr Your question is anmered in the
negatloe.
                                              Your8 very truly
                                         A'R%RlQETaEKERAL
                                                        OFTEXAB


                                         BY
                                                   mmll i%ewl*
                                                           ASh3tant




                                         AT’T’RQVRD
                                         OPImO~ aa?@.mTm
                                         By /e/ B.W.B., Chairman